Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of the species of Group 2 (the species of liquid disposal tool 100 in Fig 3) in the reply filed on 12/17/20 is acknowledged. Applicant’s election without traverse of the sub-species of Group 13 (the sub-species of insert tray 160” of Figs 6A-6G) in the reply is also acknowledged. Since the tray insert 160 described for Fig 3 in specification paragraph [0024]  appears to be different in form from the insert tray 160’’ of Figs 6A-6G (and since the claim antecedent is “insert tray”), the applicant’s elections are treated as if insert tray 160” is substituted for tray insert 160 in the elected species of Group 2 (Fig 3).
Applicant’s indication in the reply that claims 1-17 are commensurate with the noted elections is also acknowledged. Regarding claim 4 the features thereof are described in the specification for the Group 1 species but not for the Group 2 species. Fig 3 is an exploded perspective view of another specific embodiment of the liquid disposal tool 100”. Therefore, the examiner disagrees that claim 4 is commensurate with applicant’s election. 
Regarding claim 17 the claimed “ordered array” is not described in the specification for the elected sub-species and is described for a non-elected sub species. See [0026]. 
Accordingly, claims 4 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim.
Claims 1-3 and 5-16 are examined on their merits below. 
Figs 6A, 6E and 6G are objected to under 37 CFR 1.83(a) because they fail to show a series of rows of conical depressions and a series of flat top protrusions in the series of rows as described in the specification. That is to say in Fig 6A the depressions 166 do not appear same) rows that form the rows of depressions. Accordingly, Fig 6A appears to be misleading. Figs 6E and 6G have the same defect. Additionally, for similar reasons Figs 6A 6E and 6G appear to show a different insert tray 160” from the one in Fig 6F (In Figs 6A, 6E and 6G, the conical depressions and flat top protrusions appear to be in different rows).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features in claim 1 discussed in the drawing objection  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
“a series of rows of conical depressions…and a series of flat top protrusions in the series of rows”(note the comments in the drawing objections. The problem here is the fact that the drawings are confusing in that at least one of them, Fig 6F appears to match the claim features while others, at least Figs 6A, 6E and 6G appear to be directed to a different embodiment for the reasons indicated in paragraph 4 above.);
“said series of flat top protrusions extending upward from said insert tray” (the tray is 160” as shown in Figs 6A-6G. The flat top protrusions appear from the drawings to at least in part define the tray structure and to extend within its boundaries, rather than to extend from the tray.);

 The feature of claim 5 (there appears to be no mention of this anywhere in the specification text. How exactly would the container be sized as claimed?);
The features of claim 6 (the specification does not indicate that these other absorbents can be part of the peat moss of claim 1);
The feature of claim 8 (there appears to be no mention of this in the specification including how the insert tray is made as claimed);
The feature of claim 11 (the feature as claimed appears to be different than what is described in specification page 7 lines 3-4. Additionally, the specification does not indicate exactly how the stringers are attached with ultra violet light gluing);
The feature of claim 12 (the specification does not indicate how the peat moss of claim 1 is a non-biodegradeable substance as required in claim 12, and exactly how the tool is rendered safe for disposal in the manner claimed);

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are 
Claims 1-3 and 5-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action. 
In making this finding of the allowability of claim 1 the examiner interprets the word “upward” in the indefinite claim limitation “extending upward from said insert tray” as if it were “within” or similar. Applicant should amend claim 1 accordingly. 
Additionally in making the finding of allowability, the examiner interprets the other problematic limitations in claim 1 (the ones caused by the drawing inconsistency) as if what is claimed are the features apparently shown in  Fig 6F. Therefore, drawing corrections are required such that all drawings directed to the elected species clearly show that the flat top protrusions are in the same rows as the conical depressions, instead of in different rows than the rows of the conical depressions. Of course this is in addition to whatever drawings 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the prior art cited in parent application serial no. 13/538,412. Additional prior art including U.S. 6,881,345 to MacQuoid shows peat moss used for the same purpose as in the subject application. Other patents not previously cited, but discovered in the search attendant this examination include U.S. 9,423,074 and 9,677,708 to Boroughf and U.S. 6,780,489 to Kingery. The additional prior art is not cited on a PTO-892 at this time due to technical issues. It will be cited on the form in the next office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736